DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savage et al. US 2016/0200517 and Jin et al US 2019/0031441.
Savage discloses an automated vending system comprising:
(Re claim 1) “a kiosk for housing a plurality of custom-prepared food packages, each custom-prepared food package associated with a specific order received from a customer” (10 figure 1, abstract). “a user interface configured for receiving a user selection of the first food package” (para 0036-0037).
Savage does not disclose a storage rack within the kiosk nor a robotic arm located within the kiosk, the robotic arm configured to engage a first food package from the storage rack and deliver the first food package to a product delivery area of the kiosk.
Jin teaches a storage rack within the kiosk and a robotic arm located within the kiosk, the robotic arm configured to engage a first package from the storage rack and deliver the first package to a product delivery area of the kiosk(60,61,40 figure 21,22). 

(Re claim 2) “a payment associated with the first food package is received prior to the first food package being loaded to the storage rack” (para 0049, 0054).
(Re claim 3) “an order for the first food package is received prior to the first food package being loaded to the storage rack” (para 0049, 0054).
	(Re claim 4) “wherein the robotic arm includes one or more of a QR code reader, a RFID reader, a scanner, and an imaging device configured for interacting with an identifier on the first food package” (para 0064; Jin). Jin is relied on for aspects of the robotic arm which it teaches in claim 1.
	(Re claim 5) “the robotic arm is configured for travelling back and forth along a channel extending within the kiosk” (40,64 figure 21,22; Jin). Jin is relied on for aspects of the robotic arm which it teaches in claim 1.
	(Re claim 7) Savage does not disclose one or more of a refrigeration device for cooling the first food package, and a microwave heating device for heating the first food package.
	Jin teaches a refrigeration device for cooling the first food package, and a microwave heating device for heating the first food package (para 0057).
	It would have been obvious to one skilled in the art to modify the system of Savage to include a refrigeration device for cooling the first food package, and a microwave heating device for heating the first food package because it maintains the quality of the items.
	(Re claim 8) “the first food package includes an organic food item” The system of Savage is capable of dispensing organic food items.

	(Re claim 10) “the plurality of custom-prepared food packages is loaded onto the storage rack by the robotic arm” (figure 25; Jin).
	(Re claim 11) “ A server” (para 0045). “a processor communicably coupled to at least one memory; and program instructions” (para 0045). “receive, from a computing device, an order for a first food package to be custom prepared” (0036-0037). “transmit, to a food preparation facility, the order for the first food package to be custom prepared” (para 0045-0046). “track placement and position of a custom-prepared first food package” (para 0046). “ in a storage … within a vending kiosk” (10 figure 1). “the kiosk configured for housing a plurality of custom-prepared food packages, each custom-prepared food package associated with a specific order received from a customer, the plurality of custom-prepared food packages” (10 figure 1). “receive, on a user interface, a selection of the first food package by a user“ (38 figure 1). “verify completion for the order” (para 0049).
Savage does not disclose a storage rack within the kiosk nor a robotic arm located within the kiosk, the robotic arm configured to engage a first food package from the storage rack and deliver the first food package to a product delivery area of the kiosk.
Jin teaches a storage rack within the kiosk and a robotic arm located within the kiosk, the robotic arm configured to engage a first package from the storage rack and deliver the first package to a product delivery area of the kiosk(60,61,40 figure 21,22). 
It would have been obvious to one skilled in the art to modify they system of Savage to include a storage rack within the kiosk and a robotic arm located within the kiosk, the robotic arm configured to engage a first food package from the storage rack and deliver the first food package to a product 
	(Re claim 12) “the server is configured to communicate with a vendor system to coordinate preparation of the custom-prepared first food package at a food processing facility and delivery of the prepared custom-prepared first food package to the vending kiosk” (para 0046).
	(Re claim 13) “the server is configured to communicate with a mobile application operating on a mobile device associated with the customer” (para 0045).
	(Re claim 14) “engaging the first food package at the storage rack includes reading an identifier on the first food package, and wherein directing the controller includes a lookup of a stocking location associated with the identifier of the first food package and communication of the stocking location to the robotic arm.” (para 0041, figure 25; Jin). Jin is relied on for aspects of the robotic arm which it teaches in claim 11.
	(Re claim 15) “the server is further configured to process a payment associated with the order” (para 0054).
	(Re claim 16) “the controller is further configured to track stocking locations of each of the plurality of custom-prepared food packages” (para 0046).
	(Re claim 17) “a data center supporting a network system for vending custom-prepared food packages to customers from a plurality of kiosks, each kiosk comprising a computing device and an interface for communicating with the data center over the network system, the data center comprising:
one or more data stores for storing inventory information corresponding to custom-prepared food packages in the plurality of kiosks one or more modules for receiving the inventory information from the plurality of kiosks and processing the inventory information to control inventory in the plurality of kiosks, and a network interface for connecting to the network system, wherein the data center is configured to connect to network interfaces of the plurality of kiosks over a network” (para 0054).

Savage does not disclose a storage rack within the kiosk nor a robotic arm located within the kiosk, the robotic arm configured to engage a first food package from the storage rack and deliver the first food package to a product delivery area of the kiosk.
Jin teaches a storage rack within the kiosk and a robotic arm located within the kiosk, the robotic arm configured to engage a first package from the storage rack and deliver the first package to a product delivery area of the kiosk(60,61,40 figure 21,22). 
It would have been obvious to one skilled in the art to modify they system of Savage to include a storage rack within the kiosk and a robotic arm located within the kiosk, the robotic arm configured to engage a first food package from the storage rack and deliver the first food package to a product delivery area of the kiosk because it allows for the storage of a greater number of items and items of various sizes.
(Re claim 19) “processing a payment associated with the order prior to the first food package being loaded to the storage rack” (para 0049, 0054).
	(Re claim 20) “reading an identifier on the first food package, looking up a stocking location associated with the identifier of the first food package in the storage rack; and communicating the stocking location to the robotic arm” (para 0041, figure 25; Jin). Jin is relied on for aspects of the robotic arm which it teaches in claim 18.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savage/Jin in view of Fitzgerald et al. US 2002/0130135.
	Savage/Jin disclose the system as rejected in claim 1.
	Savage/Jin do not disclose that the storage rack is rolled into the kiosk.
	Fitzgerald teaches that the storage rack is rolled into the kiosk (figure 2).
	It would have been obvious to one skilled in the art to modify the system of Savage/Jin to include that the storage rack is rolled into the kiosk because it allows for a large number of items to be loaded simultaneously. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,885,492, 2018/0352612, 5,579,952, 5,025,950, 2019/0362302 and 2016/0376102.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204.  The examiner can normally be reached on Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3651



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3651